Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00982-CV

                                        IN RE Reginald NELSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to rule

on his “Conversion/Civil Theft” claim and issue a default judgment against the defendants.

Because relator has not provided this court with a sufficient record, we deny the petition for writ

of mandamus.

                                               DISCUSSION

           A trial court clearly abuses its discretion when it fails to rule within a reasonable time on a

properly-presented motion. Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San

Antonio 1997, orig. proceeding). However, a relator has the burden of providing this court with a

record sufficient to establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring



1
  This proceeding arises out of Cause No. 2018CV06621, styled Reginald Nelson v. Rita Edwards, et al., pending in
the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.
                                                                                     04-18-00982-CV


relator to file “a certified or sworn copy of every document that is material to the relator’s claim

for relief and that was filed in any underlying proceeding”). In a case such as this one, a relator

has the burden to provide the court of appeals with a record showing the motion at issue was

properly filed, the trial court was made aware of the motion, and the motion has not been ruled on

by the trial court for an unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68

(Tex. App.—San Antonio 2004, orig. proceeding).

       Here, relator has not provided this court with a copy of any motion, a copy of the trial

court’s docket, or any proof indicating the trial court is aware of his claims. Because relator did

not provide this court with a sufficient record, relator has not shown himself entitled to mandamus

relief. Accordingly, the petition for writ of mandamus is denied.

                                                  PER CURIAM




                                                -2-